DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed 5/26/20 is acknowledged. Claims 1-20 are pending. Claims 1, 19 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 8, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng (CN 105167762 A – previously cited) in view of Cohen et al. (US 2009/0326409 A1 – cited by applicant), hereinafter Cohen, further in view of Fourmeux (US 2006/0029770 A1 – cited by applicant), further in view of Chestnov (Your Guide to Dressing for the Most Confusing Temperature – cited by applicant; 2016), further in view of Berzowska et al. (US 2016/0249698 A1), hereinafter Berzowska.
Regarding Claim1, Weng teaches: A method for providing instructions to a user based on a degree of measured temperature and humidity (abstract, paragraph 12), the method comprising: receiving by a smart device (paragraph 0008; smart controller, data acquisition module, storage module and sensors, PSU and wireless transceiver, this implies the use of a computer program via a processor) measurements of temperature and humidity sensed from  sensors via a network, wherein said sensors are placed within a base clothing layer (abstract; in the inner layer) placed at various locations on a human body which are sources of sweat (paragraph 0012; temperature and humidity sensors; paragraph 0013, armpit and any other location), wherein said base clothing layer is below one or more clothing layers worn by said user, wherein said base clothing layer is worn next to a skin of said user (abstract, inner layer implies next to skin); determining, by said smart device whether said measured temperature or said measured humidity is above a first threshold; and generating a notification to said user on said smart device indicating to adjust clothing layers in response to said measured temperature or said measured humidity being above said first threshold or below said second threshold, wherein said user adjusts said clothing layers in response to said notification (claim 3; sending reminders and feedback when a particular physiological parameter exceeds a threshold; paragraph 0012; alert the timely replacement of clothes, change one's clothes – implies that the user changes the clothing to be comfortable). Weng does not explicitly mention determining whether said measured temperature or said measured humidity is below a second threshold, thereby improving physiological monitoring systems by assisting said user in wearing an appropriate amount of clothing layers.
Cohen teaches an indicator for clothing sufficiency (title; abstract) wherein if a measured microclimate temperature is below normal, a user is instructed to add clothing (paragraph 0042). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Weng to include determining whether said measured temperature or said measured humidity is below a second threshold in order to provide proper comfort for a user. 
Weng in view of Cohen do not explicitly mention that the first threshold is an indication of said user starting to feel overheated or the second threshold is an indication of said user starting to feel too cold.
Fourmeux defines a comfort zone for a particular clothing as being in between two extreme temperatures, Tmin and Tmax (i.e. thresholds), wherein Tmin is the temperature where cold is felt and Tmax is the temperature wherein the user is uncomfortable due to sweat (i.e. overheating; paragraph 0116-0119). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Weng in view of Cohen wherein the first threshold is an indication of said user starting to feel overheated or the second threshold is an indication of said user starting to feel too cold so that user comfort is maintained.
While Cohen teaches that the instruction depends upon the ‘degree’ of a measured value being above or below a threshold (paragraph 0042, 0080; figure 5), Weng in view of Cohen, further in view of Fourmeux do not explicitly mention wherein said notification comprises an instruction, wherein said instruction depends upon a degree said measured temperature or said measured humidity is above said first threshold or below said second threshold.
Chestnov provides instructions for maintaining comfort at a variety of temperatures (page 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Weng in view of Cohen, further in view of Fourmeux, wherein said notification comprises an instruction, wherein said instruction depends upon a degree said measured temperature 
Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov do not explicitly mention wherein the sensors are ‘embedded’ in the clothing layer. 
Berzowska teaches embedding sensors into a garment (figures 2-9; paragraph 0058). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method wherein the sensors are ‘embedded’ in the base layer to ensure proper placement of the sensors, and security of the sensors.
Regarding Claims 6, Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska teaches: The method as recited in claim 1. Weng further teaches wherein said notification is selected from the group consisting of: a chime, an alert and a beep (paragraph 0010 – 0012; alerts).
Regarding Claim 8 and 15, Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska teaches: The method as recited in claim 1, wherein said instruction instructs said user to either remove a clothing layer or unzip a clothing layer depending on said degree said measured temperature is above said first threshold (Cohen figure 5; paragraph 0080 – 2 degrees above normal; Chestnov – pages 1-5). Examiner notes that any layer of clothing can be considered an insulation later.
Regarding Claim 14, Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska teach: The method as recited in claim 1, wherein said first and second thresholds are user-designated (Fourmeux - 0116-0119).

Claim 2, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov, further in view of Berzowska further in .
Regarding Claim 2, Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska teaches: The method as recited in claim 1. While Weng teaches timely replacement of clothes (paragraph 0012), Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska does not mention details on how ‘replacement of clothes’ is performed. 
Reddigari teaches the use of a temperature and humidity sensor to determine if a child is too hot or cold and to indicate if clothing should be removed or added (page 1). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska wherein said adjusting clothing layers is selected from the group consisting of: adding a clothing layer, removing a clothing layer, zipping a clothing layer and unzipping a clothing layer in order to provide proper comfort to a user who is too hot or too cold.
Regarding Claim 7, Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska teaches: The method as recited in claim 1. Weng further teaches wherein said notification comprises instructions to said user to adjust clothing layers (paragraph 0012; alert the timely replacement of clothes) Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska does not mention details on how ‘replacement of clothes’ is performed. 
Reddigari teaches the use of a temperature and humidity sensor to determine if a child is too hot or cold and to indicate if clothing should be removed or added (page 1). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska wherein . 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov, further in view of Berzowska further in view of LeBoeuf et al. (US PGPUB 2010/0217099 A1 – previously cited), hereinafter LeBoeuf.
Regarding Claim 3, Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska teaches: The method as recited in claim 1. While Weng teaches device capable of wirelessly transmitting to a ‘human health monitoring platform’ (abstract), Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska does not explicitly mention what the form of the controller and monitoring platform are. 
LeBoeuf teaches a method for assessing physiological conditions (title; abstract) that can be embodied in an article of clothing (paragraph 0137) comprising temperature and humidity sensors (paragraph 0010 skin temperature; paragraph 0017 humidity sensor), wherein data is sent to a smartphone  for processing (paragraph 0093, 0096, 0100; figure 9). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska wherein said smart device is selected from the group consisting of: a smartphone, a phablet, a tablet, a smartwatch, a smart band, smart glasses and a smart key chain in order for a user to be able to process and display physiological sensor data ‘on the go’ and at any time.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska, further in view of Gammons (US 20080177358 A1), in view of Obee et al. (US 5,030,423), hereinafter Obee.
Regarding Claim 4, Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska teaches: The method as recited in claim 1. While Chestnov teaches different temperature ranges during which to adjust clothing layers (whole document), Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska do not explicitly mention wherein said first threshold for said measured temperature comprises a temperature of 90 degrees Fahrenheit, wherein said second threshold for said measured temperature comprises a temperature of 73 degrees Fahrenheit. Gammons further teaches that normal temperature measured at the skin is 90 degrees F. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method to include temperature thresholds of 90 degrees and 73 degrees F as it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Official notice is being taken that different people feel hot and cold at different temperatures. 
Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska further in view of Gammons do not mention wherein said first threshold for said measured humidity comprises a relative humidity of 91%, wherein said second threshold for said measured humidity comprises a relative humidity of 65%. 
Obee teaches that air conditioning systems maintain 40-40 percent relative humidity (preferably 50-75%) to maintain user comfort (column 5 lines 10-17). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method wherein said first threshold for said measured humidity comprises a relative humidity of 91%, wherein said second threshold for .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska in view of Gammons, further in view of Obee, further in view of Anastasova et al. (A wearable multisensing patch for continuous sweat monitoring; 2016 – previously cited), hereinafter Anastasova.
Regarding Claim 5, Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska in view of Gammons, further in view of Obee teaches: The method as recited in claim 4. Weng further teaches wherein said sensors are placed within said base clothing layer at the armpits of said user (paragraph 0013). While Weng mentions that sensors can be placed on any location (paragraph 0013), Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska, further in view of Gammons, further in view of Obee does not specifically mention placing sensors along a back of said user.
Anastasova teaches a wearable multisensing patch (title) that measures temperature for sweat monitoring (abstract; also uses humidity sensors for calibration – page 140, column 1 paragraph 2) wherein the sensor patch is placed along the back (figure 1B) as it is a location that receives continuous fresh sweat (page 140, column 2 paragraph 3). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska in view of Gammons, further in view of Obee wherein said sensors are placed along a back of said user as it is a location that receives fresh sweat, allowing for accurate determination of temperature and humidity.

Claim 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov, further in view of Berzowska further in view of Kalluri et al. (US 2004/0064683 A1 – cited by Applicant), hereinafter Kalluri, further in view of Willard (Layering for Comfort; Skiing 1983 – cited by Applicant).
Regarding Claim 9 and 17, Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska teach: The method as recited in claim 1, wherein said instruction instructs said user to either add a clothing layer or zip up a clothing layer depending on said degree said measured temperature is below said second threshold (Cohen figure 5; paragraph 0042; Chestnov pages 1-5). Examiner notes any layer of clothing can be considered an insulation layer. Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska do not mention wherein said instruction depends on whether said user had previously been instructed to zip down a clothing layer.  
Kalluri teaches that it is well known, when processing data, to execute instructions based on previous instruction/previous conditions (title; abstract; paragraph 0014).  It would have been obvious to one of ordinary skill in the art to have modified the method of Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska wherein said instruction depends on whether said user had previously been instructed to zip down a clothing layer as it is well known that subsequent instructions related to achieve a particular state (i.e. a state of a processor as taught by Kalluri or the thermal comfort state of a user as taught by Weng in view of Cohen) depend on previous instruction.
While Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov, further in view of Berzowska further in view of Kalluri teach instructions of removing layers (Cohen figure 5), the specific instruction of unzipping a layer is not taught. 
Willard instructs a user to unzip a jacket (i.e. zip down a layer) when they feel warm (page 206; col 1 last paragraph to col 2 first paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov, further in view of Kalluri wherein the previous instruction was to zip down a layer is it is known to unzip a jacket when feeling warm to maintain comfort.

Claim 10-11, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov, further in view of Berzowska further in view of Nouvel et al. (US 2013/0048263 A1 – cited by Applicant), hereinafter Nouvel, further in view of Kalluri, further in view of Willard.
Regarding Claims 10-11, 16 and 18 Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska teach: The method as recited in claim 1, wherein said instruction instructs said user to either remove a clothing layer or unzip a clothing layer depending on said degree said measured parameter is above said first threshold or wherein said instruction is to either add a clothing layer or zip up a clothing layer depending on said degree said measured humidity is below said second threshold (Cohen figure 5; paragraph 0042; 0080). While Weng teaches the use of humidity sensors, and mentions determining if measured humidity is above a threshold, Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska do not explicitly mention that the instructions to add/remove clothing come from the analysis of measured humidity. 
Nouvel teaches that humidity is a known parameter that is also measured in order to determine a subject’s thermal comfort wherein if the measured humidity is out of range, a subject is notified to add or remove clothing (paragraph 0050; 0054). It would have been obvious to one of ordinary skill in the art to have modified the method of Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska wherein the instructions to add/remove clothing come from the 
Kalluri teaches that it is well known, when processing data, to execute instructions based on previous instruction/previous conditions (title; abstract; paragraph 0014).  It would have been obvious to one of ordinary skill in the art to have modified the method of Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov, further in view of Berzowska further in view Nouvel wherein said instruction depends on whether said user had previously been instructed to zip down a clothing layer as it is well known that subsequent instructions related to achieve a particular state (i.e. a state of a processor as taught by Kalluri or the thermal comfort state of a user as taught by Weng in view of Cohen) depend on previous instruction.
While Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov, further in view of Berzowska further in view of Nouvel, further in view of Kalluri do not mention the degree to which said measured humidity is above said first threshold or below said second threshold, Official Notice is being taken that it is well known in general that the hotter or more humid the environment gets, a person will want to shed more clothing layers to stay comfortable. Similarly, Official Notice is being taken that it is well known in general that the colder or less humid the environment gets, a person will want to add more clothing layers to stay comfortable (See Cohen figure 5 which shows different degrees of clothing adjustment to stay comfortable; Chestnov – pages 1-5). Examiner notes any layer of clothing can be considered an insulation layer.
While Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov, further in view of Berzowska further in view of Nouvel, further in view of Kalluri teach instructions of removing layers (Cohen figure 5), the specific instruction of unzipping a layer is not taught. 
Willard instructs a user to unzip a jacket (i.e. zip down a layer) when they feel warm (page 206; col 1 last paragraph to col 2 first paragraph). It would have been obvious to one of ordinary wherein the previous instruction was to zip down a layer is it is known to unzip a jacket when feeling warm to maintain comfort. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov, further in view of Berzowska further in view of Matsuraba (EP 1329167 A2 –cited by Applicant).
Regarding Claim 12, Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska teach: The method as recited in claim 1, Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska do not explicitly mention wherein said measured temperature and said measured humidity are compared to different first and second threshold values in order to determine whether said measured temperature or said measured humidity is above said first threshold or is below said second threshold.
Matsubara teaches that it is well-known in the art that a person’s comfort level is between 32 +/- 1 degree centigrade and 50 +/- 10 % humidity (paragraph 0004). It would have been obvious to one of ordinary skill in the art to have modified the method of Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska wherein the first and second threshold are different (such as 33 degrees C and 31 degrees C; or 60% humidity and 40% humidity; as taught by Matsubara) as it is well know that humans have a range of temperature and humidity values at which they are comfortable.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov, further in view of Berzowska, further in view of Long et al. (Introduction to Layered Clothing Systems; 2015), hereinafter Long.
Regarding Claim 13, Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov, further in view of Berzowska teach the method as recited in claim 1. Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov, further in view of Berzowska do not explicitly mention wherein said one or more clothing layers worn by said user comprise one or more insulation layers above said base clothing layer and an outer protection layer above said one or more insulation layers.
Long teaches that a user should dress in layers, including a base layer, insulation layer and outer layer (page 2) in order to maintain comfort in a range of temperatures and weather conditions. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method wherein said one or more clothing layers worn by said user comprise one or more insulation layers above said base clothing layer and an outer protection layer above said one or more insulation layers in order to maintain comfort in a range of temperatures and weather conditions.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov, further in view of Berzowska further in view of Rowe et al. (US 2016/0310049 A1), hereinafter Rowe.
Regarding Claim 19, Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska teach: The method as recited in claim 1. Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska do not mention a measurement of a pH level of said sweat from one of said sensors.
Rowe teaches the use of ISFET sensors to monitor hydration of an individual via pH in sweat (paragraph 140, 176; abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov further in view of Berzowska wherein a first sensor of said sensors is configured to measure a pH level of said sweat, the method further comprising: receiving, by said smart device, a measurement of said pH level of said sweat from said first sensor  in order to determination a hydration level and health of a patient.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov, further in view of Berzowska further in view of Rowe, further in view of Rippo et al. (US 2007/0083092 A1), hereinafter Rippo.
Regarding Claim 20, Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov, further in view of Berzowska further in view of Rowe teach: The method as recited in claim 19. Weng in view of Cohen, further in view of Fourmeux, further in view of Chestnov, further in view of Berzowska further in view of Rowe do not mention wherein said smart device informs said user via said notification on said smart device to take actions to prevent dehydration in response to said pH level being below a third threshold.
Rippo teaches a physiological monitor which measures hydration status of a user based on their sweat (abstract; Table 1), wherein if a high sodium content is measured (known to be acidic sweat), the user is said to be dehydrated, and a remediation of “hydrate” is mentioned (TABLE 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of  Cohen, further in view of Fourmeux, further in view of Chestnov, further in view of Berzowska further in view of Rowe wherein said smart device informs said user via said notification on said smart device to take actions to prevent dehydration (i.e. hydrate as taught by Rippo) in response to 

Response to Arguments and Amendments
Regarding 35 U.S.C. § 112B rejection, Examiner notes that the rejection is withdrawn.
Regarding 35 U.S.C. § 101 rejections, Applicant’s amendments have been fully considered. The rejection is withdrawn. 
Regarding 35 U.S.C. §103 rejections, Applicant further argues that the amended limitations are not taught by the prior art. Examiner notes that upon further search and consideration, a new rejection based on newly found prior art is presented.
Applicant argues, that “there is no language in Chestnov that teaches or suggests generating a notification to the user on the smart device. Neither is there any language in Chestnov that teaches or suggests that such a notification comprises an instruction”. Examiner notes that the notification is taught by Weng. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues, there is no discussion regarding recommending different clothes to wear based on the degree that the measured temperature or the measured humidity is above a first threshold or below a second threshold. Setting a threshold, and notifying a user based on the measured parameter surpassing said threshold is taught by Weng and Cohen. As acknowledged by the Applicant, Chestnov discusses different types of clothing to wear for different temperatures (varying degrees of temperature). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of 
Applicant further argues that there is no language in the cited passages of Weng and Fourmeux that teaches or suggests the first threshold is an indication of the user starting to feel overheated. Further, Applicant argues that the limitation “user starts to feel overheated” is not the same as “at which wet skins begins to feel uncomfortable due to sweat production”. Examiner notes that paragraph 0116-0119 clearly teach a user being uncomfortable due to sweat (i.e. overheating). Examiner notes that Applicant has not defined the term “overheated”. One person my feel overheated when they are uncomfortable due to sweat as taught by Fourmeux. Another person my not feel overheated while sweating in a case where a person is working out and sweating is expected. As per the Mayo Clinic, such a person wouldn’t necessarily feel overheated until they experience any other of the number of symptoms indicative of overheating such as dizziness (See https://www.mayoclinic.org/diseases-conditions/heat-exhaustion/symptoms-causes/syc-20373250).
Applicant further argues that “Examiner relies upon microclimate sensor 120 of Cohen as corresponding to the claimed smart device”. Examiner respectfully disagree. Weng teaches the smart device. Cohen is cited to teach determining, whether the measured temperature or the measured humidity is below a second threshold”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Weng does not teach a smart device. Examiner respectfully disagrees.  Paragraph 11 of Weng clearly mentions “smart clothing”, “reminder” and “intelligent controller” i.e. a smart device.
Applicant further argues that the references fail to teach “wherein said first and second thresholds are user-designated”. Examiner respectfully disagrees. Paragraph 0116-0119 clearly mention that comfort zone is defined by two extreme temperatures, tmin and tmax, i.e. the temperature at which cold is felt (user designated) and the temperature at which wet skin begins to feel uncomfortable as a result of sweat (i.e. user designated).
Applicant further argues that Figure 5 of Cohen does not teach wherein the notification “informs the user to remove an insulating clothing layer or unzip the insulation clothing laver in response to the measured temperature being above the first threshold.” Figure 5 clearly shows the instruction “REMOVE ALL CLOTHING” and “REMOVE OUTER CLOTHING”. Any clothing layer can be considered an insulating layer. Examiner further notes the figure 5 of Cohen clearly shows different degrees of instruction based on the degrees to which the measures climate differs from normal (i.e. above or below a threshold).
Applicant kindly requests the Examiner to clarify whether the Examiner interprets the "normal temperature" of Cohen as corresponding to the claimed first threshold. Examiner interprets the ‘normal temperature’ of Cohen as a threshold. 
With respect to claim 1, Applicant agues the motivation to combine each reference. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation lies in maintaining user comfort. 
Applicant further argues that modifying the smart garment of Weng to be a smart phone would be unsatisfactory for its intended purposes. Examiner disagrees. As clearly stated in the rejection above, 
Applicant further argues that “there is no language in Anastasova that teaches the concept of placing sensors within the base clothing layer. Neither is there any language in Anastasova that teaches placing sensors within the base clothing layer along a back of the user. Examiner respectfully disagrees. As acknowledged by the Applicant, Anastasova teaches utilizing a wearable multisensing patch (i.e. sensors) that incorporates a paper microfluidic channel that is placed directly on the back of the individual. Examiner notes that if sensor are placed directly on the back, they are considered to be placed ‘along a back of the user’. Further, if sensor are placed directly on the back, they would be within the base clothing layer because the sensor would be in between the skin and the first layer of clothing.
With respect to claim 4, Applicant argues that there is no language in Gammons that teaches or suggests determining, by the smart device, whether the measured temperature or the measured humidity is above a first threshold, where the first threshold is an indication of the user starting to feel overheated. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Gammons clearly teaches a temperature range between 75 and 90 degrees, further teaches a typical normal skin temperature of 90 degrees. As Gammons refers to patient comfort, Examiner notes that the prior art meets the limitations of the claim as the general conditions are taught by the prior art.  With regards the specific parameters, Examiner notes the fact that people experience these parameters differently.
Applicant further argues that Gammons is silent regarding the general conditions of the claims. Examiner respectfully disagrees. The cited passages of Gammons clearly teaches normal temperature, and further mentions user comfort. 
Similarly, with respect to the Obee reference, Applicant argues Obee is silent regarding any threshold in connection with measured temperature or measured humidity, where a measurement above such a threshold indicates that the user starts to feel overheated. Examiner respectfully disagrees. The cited passages of Obee directly relate to humidity levels at which a user is comfortable. 
With respect to claim 5, Applicant agues the motivation to combine each reference. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation lies in accurate determination of temperature and humidity. 
Applicant argues that Examiner must state if the motivation to combine references is coming from “common sense”. Examiner notes no such requirement exists. MPEP 2143 clearly states “a patent examiner may rely on "common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference”.
Applicant argues that Kalluri does not qualify as a prior art reference. Examiner respectfully disagrees. 
Kalluri teaches that it is well known, when processing data, to execute instructions based on previous instruction/previous conditions (title; abstract; paragraph 0014).  Examiner notes that the .
In response to applicant's argument that Kalluri is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kalluri is clearly relevant as it related to a current instruction being dependent on previous instructions.
Applicant argues that the Examiner’s use of ‘Official Notice’ inappropriate. Examiner respectfully disagrees. Official Notice is being taken that it is well known in general that the hotter or more humid the environment gets, a person will want to shed more clothing layers to stay comfortable. Similarly, Official Notice is being taken that it is well known in general that the colder or less humid the environment gets, a person will want to add more clothing layers to stay comfortable (See Cohen figure 5 which shows different degrees of clothing adjustment to stay comfortable; Chestnov – pages 1-5). Examiner’s use of Official notice is supported by the teachings of Chestnov, Cohen as well as Nouvel. 
It is unclear if Applicant does not believe ‘adding/removing layers in cold/hot environments’ to be general knowledge, or well known. 
Applicant continues to argue that the limitation “depending on the degree” humidity or temperature is above or below a threshold is not taught by the references. As previously mention the limitation is taught by Cohen in view of Chestnov. Figure 5 of Cohen clearly shows instruction that depending on the degree above or below normal temperature. 
Applicant further argues that “There is no discussion in Willard regarding generating a notification to the user on the smart device, where the notification comprises an instruction, where the instruction instructs the user to either add a clothing laver or zip up a clothing laver depending on the 
Applicant further argues that Nouvel fails to teach “informing the user via the notification on the smart device to remove an insulation clothing layer or unzip the insulation clothing laver in response to the measured humidity being above the first threshold.” Examiner respectfully disagrees. Firstly, any layer can be considered an insulation layer. Secondly Nouvel teaches a thermal comfort RANGE (which is interpreted by the examiner as having a high limit and low limit) based on relative humidity measures. If the humidity is out of range (i.e. above the high limit or below the low limit), the user is instructed to either remove or add a clothing layer (paragraph 0050; 0054). Therefore the limitation is met by Nouvel.
Applicant further argues that “Examiner does not appear to provide a rational underpinning for modifying Weng with the combination of Cohen, Chestnov, Nouvel, Kalluri and Willard to include the above-cited missing claim limitations”. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the 
Applicant further argues, with respect to the Kalluri reference “Why would the reason to modify Weng (whose purpose is to address the need for accurately checking the health status of individuals and achieving the timely treatment of the disease) to have the instruction instruct the user to either add a clothing layer or zip up a clothing layer depending on...whether the user had previously been instructed to zip down a clothing layer (missing claim limitation) be to achieve a particular processor state? The Examiner has not explained the connection between the teachings of Weng and the teachings of achieving a particular processor state. How does achieving a particular processor state provide motivation for modifying the teachings of Weng (addresses the need for accurately checking the health status of individuals and achieving the timely treatment of the disease) to have the instruction instruct the user to either add a clothing layer or zip up a clothing layer depending on...whether the user had previously been instructed to zip down a clothing layer (missing claim limitations)?”
Examiner notes that Examiner is not proposing the modification of Weng with Kalluri. The Kalluri reference is cited to modify a combination of references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Kalluri is cited to teach the execution of instructions based on previous instruction/previous conditions.
Applicant’s reference to the Super Soaker is not understood. 
Applicant further argues with the modification of Weng with Nouvel. Examiner notes that Examiner is not proposing the modification of Weng with Nouvel. The Nouvel reference is cited to modify a combination of references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections 
With respect to claim 20, Applicant argues “There is no language in Rippo that teaches or suggests that the smart device informs the user via the notification on the smart device to take actions to prevent dehydration. Table 1 clearly shows the alarms generated and the remediation a user should take. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY B SHAH/Examiner, Art Unit 3791                                                                                                                                                                                                        

/KAYLEE R WILSON/Primary Examiner, Art Unit 3791